PER CURIAM.
Defendant, Kinzell Stanciel, was convicted, after a jury trial, of assault in the first degree. He was sentenced to a seven year term of imprisonment. We affirm the judgment of conviction and remand for correction of the sentence.
Defendant first claims the trial court erred in sentencing him as a prior and persistent offender pursuant to Sections 558.016 and 557.036, RSMo (1994) because the State only proved one prior conviction. Defendant’s contention is supported by the record. The State agrees. Defendant’s first point is granted.
We have reviewed Defendant’s remaining points on appeal. No jurisprudential opinion would be served by a written opinion. Those points are denied. Rule 30.25(b).
The judgment of conviction is affirmed. We remand for correction of the sentence in accordance with this opinion.